Citation Nr: 1422472	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1978.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record. 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains the hearing transcript, medical records, and documents duplicative of those in the paper file.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  The veteran is service connected only for post-traumatic stress disorder (PTSD), evaluated as 100 percent disabling from December 5, 1996.

2.  The veteran is not blind, nor does she have loss of use of both feet or one hand and one foot as the result of her service-connected psychiatric disability; she is not bedridden or helpless due to her service-connected psychiatric disability.

3.  The veteran is not permanently confined to her home due to her service-connected psychiatric disability.

4.  The veteran does not require the regular aid and attendance of another person to assist her in the daily activities of living or to protect her from the hazards of her environment.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  

The letter additionally provided her with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's post service treatment records have been obtained.  She has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Veteran was also afforded the opportunity to testify before the undersigned VLJ.  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to her claim.  The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of SMC, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Laws & Regulations

SMC is available when a veteran suffers hardships above and beyond those contemplated by the VA's schedule for rating disabilities as a result of service connected disability.  See generally 38 U.S.C. § 1114(k)(s).  

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to her daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) .

Analysis

The Veteran here contends that she is entitled to special monthly compensation based primarily on housebound status, as she claims that she is unable to leave her home due to her service-connected posttraumatic stress disorder (PTSD).  She is in receipt of a 100 percent evaluation for her PTSD, effective from December 5, 1996.  She is not service-connected for any other disability.

The Board previously denied entitlement to SMC in a February 2004 decision.  The RO again denied the claim in June 2007.  The present claim was filed in 2010.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

In January 2010, the Veteran reported that she and her husband were living temporarily in a mobile home.

In February 2010, it was noted that the Veteran had been keeping busy caring for and riding horses.  She was uninterested in additional exercise because her horses gave her plenty of activity.  Also in February 2010, it was noted that she and her husband had bought a new home, and would be moving in two weeks.

In April 2010, the Veteran's mental status was assessed.  She was well-groomed, alert, and properly conversant.  Speech was fluent and normal.  Thought processes were logical and coherent.  Mood was "all right."  Affect was full and appropriate.  There was no suicidal or homicidal ideation, or hallucinations.  No gross cognitive deficits were apparent.

In May 2010, the Veteran again reported enjoying riding on her horses.  She reported that she was upset with her husband, but was looking forward to going out alone the next day to ride horses.

In July 2010, the Veteran reported that she had been getting lots of exercise from working with her horses.

Also in July 2010, the Veteran appears to have reported seeking SMC based on housebound status to a VA social worker.  The social worker indicated that the Veteran's mental health diagnoses did not cause her to be housebound.  He stated, "I mentioned that I did not believe the designation [housebound] was related to her MH diagnoses."  He also stated, "she feels she is shut in because of her mental status. But she is working with the horses daily."
On VA examination in March 2011, the Veteran reported symptoms of social isolation and agoraphobia.  The examiner noted her stream of consciousness was inhibited.  Thinking was relevant and coherent, although there was rambling.  There were no hallucinations, delusions, or paranoid ideas.  The examiner noted an obsessive quality about the Veteran.  Her mood was dysthymic and blunted.  She was oriented.  Remote memory and fund of knowledge were adequate.  Judgment was slightly impaired.  A mini mental status exam revealed no obvious cognitive impairment.  The examiner indicated that he did not feel the hour-long assessment was enough to render the requested opinion.  At the conclusion section of the report, the examiner stated, "this examiner defers to social work to complete an in-home evaluation in order to best determine her entitlement to SMC."

In April 2011, a social worker evaluated the Veteran and completed a Social Industrial Survey.  On examination, the Veteran was appropriate, cooperative, and friendly.  She had no difficulty responding to the questions, and there was no confusion.  She completed the examination alone, with her husband waiting outside.  In an effort to corroborate her symptoms, she provided the names of some business owners who "kn[e]w her because of shopping at the business."  

She reported feeling like a "shut-in," and denied taking care of her horses outside of the home.  She reported that her husband alone cared for the horses.  There was discussion concerning legal intervention at her home due to a large number of cats and horses, and their possible neglect.  She reported that she wanted to start a ranch for youth, and that research revealed it would require a $200,000 loan.  The examiner concluded that the Veteran was socially isolated.  He noted discrepancies in the record regarding her reported level of social isolation and impairment.  The examiner felt that she continued to be unlikely to function in a work setting.  The examiner did not find her incompetent.

Also in April 2011, the Veteran submitted lay statements of friends indicating that she rarely left her home.

In November 2011, the Veteran participated in an Informal Conference with a Decision Review Officer (DRO).  She indicated that she sought entitlement to SMC based on housebound status, rather than a need for aid and attendance of another person.  In summarizing the Conference in a subsequent SSOC, the DRO stated, "you recognized not meeting the criteria for aid and attendance benefits."

In January 2012, the Veteran reported that she was going to visit Texas for the birth of her grandchild.

Also in January 2012, the Veteran reported to a VA provider that she was housebound, and discussed her VA claim.  The provider stated, "I don't think she realizes that being confined to the home is for people who don't have an option[s]."  CAPRI records, p. 2/11.

In July 2012, treatment records reflect that the Veteran was staying at a hotel.  CAPRI records, p. 10/11.

In June 2013, the Veteran testified regarding her housebound status.  She stated that her husband did the errands and she didn't get out of the house much.  She testified that she last drove a car two years prior.  She reported being unable to go outside into her backyard.

Based on the foregoing, the Board finds that SMC based on the need for aid and attendance or housebound status is not warranted

The Veteran does not have service-connected anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less. 

In addition, there is nothing in the record to support, and the Veteran does not contend, that she is bedridden.  There is also no evidence to support that  the Veteran is so helpless as to be in need of regular aid and attendance of another person.  Indeed, the Veteran has indicated that she does not seek entitlement to SMC on this basis.  The Board concludes that SMC based upon need for aid and attendance is not warranted.

Regarding SMC based on housebound status, the Board initially notes that the Veteran has a single disability rated at 100 percent.  However, the record reflects that she is not living in a nursing home, and the Board finds she is not housebound.

For purposes of housebound benefits, the Court has held that being "substantially confined" to the home means the inability to leave the house except in instances of seeking medical treatment.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006)

Here, the record shows that the Veteran is not substantially confined to her home.  To the contrary, VA providers in July 2010 and January 2012 indicted that the Veteran is not housebound.  Further, the record shows that she has left her home to stay in hotels, care for and ride horses, move to different residences, go shopping, and travel to Texas.  The record establishes that the Veteran can leave her home when she wants to.  She has stated that she wants to start a horse ranch for youth and researched the business investment needed.  

The Board has specifically considered the appellant's competent pleadings and testimony, and the competent lay statements of record.  While the Veteran is competent to report her fear of leaving the house, we find that she has not presented credible evidence in this regard.  As noted by the April 2011 examiner, her reports have been inconsistent.  While the record shows she has left her home for various purposes and has actually enjoyed being outside alone with her horses, she has contrarily contended that she is unable to leave the home at all, except for medical appointments.  These statements are internally inconsistent, and inconsistent with findings of the medical examiners, again which do not reveal a finding that the Veteran is housebound.  To the extent the Veteran and laypersons aver she is housebound, these contentions are inconsistent with the record as a whole.  We find that the lay evidence is not credible.

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on need for aid and attendance or housebound status is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


